                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


LAWSON HEIRS INCORPORATED,
a Virginia corporation

         Plaintiff,

v.                                  Civil Action No. 2:17-cv-2198

SKYWAY TOWERS, LLC, a
Delaware limited liability
Company, and DELORSE FRY FARLEY,
and HOWARD LEE FARLEY JR.,
husband and wife,

         Defendants.



                  MEMORANDUM OPINION AND ORDER


         Pending are the plaintiff’s motion for

reconsideration, filed July 12, 2018, and the defendants’ Motion

in Limine to Evidence Regarding Defendant Skyway Towers, LLC’s

Financial Wealth, filed June 28, 2018.


         By order entered on July 11, 2018, the court granted

the defendants’ motion for summary judgment on the issue of

punitive damages, resulting in dismissal of the plaintiff’s

punitive damages claim.   Therein, the court held that “the

record does not indicate that, if a trespass did occur, it was

the result of anything other than ‘inadvertence or mistake,’ or

that it was not done ‘in good faith, under an honest belief that
the trespasser was acting within his legal rights.’”       Order at

13 (citing Syl. Pt. 4, Reynolds v. Pardee & Curtain Lumber Co.,

310 S.E.2d 870 (1983)).   Plaintiff now asks the court to

reconsider the order and “allow the evidence in the punitive

damage claim to proceed to the jury” on two grounds: (1) “to

account for new evidence not available at trial,” and (2) “to

correct a clear error of law or prevent manifest injustice.”

Pac. Ins. Co. v. Am. Nat'l Fire Ins. Co., 148 F.3d 396, 403 (4th

Cir. 1998).


         The court finds that the deposition testimony relied

upon by the plaintiff in its motion does nothing to change the

court’s conclusion quoted above.       Furthermore, the court’s July

11, 2018 order contains no clear error of law, nor does it cause

an unjust result.


         It is further noted that Skyway, when informed by

plaintiff’s principal that Lawson had a survey showing that the

proposed tower invaded its property, requested a copy of that

survey and rechecked its own survey to confirm that the tower

would be on the Farley property.       Though the Lawson survey was

twice requested, it was not furnished.      The Skyway trespass, if

it occurred, was not the result of a willful or wanton act or

reckless disregard of the rights of others that would merit




                                   2
punitive damages.   Accordingly, it is ORDERED that the

plaintiff’s motion be, and hereby is, denied.


           Inasmuch as the evidence of Skyway Towers LLC’s

financial wealth goes solely towards the issue of punitive

damages, the dismissal of which is herein upheld, it is ORDERED

that the defendants’ motion in limine be, and hereby is,

granted.


           The Clerk is requested to transmit copies of this

order to all counsel of record and any unrepresented parties.


                                     ENTER: March 22, 2019




                                 3
